DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 21-22, 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with “after the etching, forming a second dielectric layer over the mask layer and over the side surfaces of the fin structure; and after the second dielectric layer has been formed, performing an oxidation process to convert the mask layer into a dielectric material having substantially a same material composition as the first dielectric layer or the second dielectric layer, wherein the dielectric material and remaining portions of the first dielectric layer and the second dielectric layer collectively serve as a gate dielectric of a transistor” along with other limitations of the claim.
Regarding claim 21, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with “forming a second dielectric layer over the mask layer and over the active region; oxidizing the mask layer into a dielectric material having substantially a same material composition as the first dielectric layer or the second dielectric layer; wherein: the dielectric material and remaining portions of the first dielectric layer and the second dielectric layer after the oxidizing collectively serve as a gate dielectric of a transistor; and the gate dielectric is formed such that a top portion thereof is substantially thicker than side portions thereof” along with other limitations of the claim.
Regarding claim 27, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with “forming, in a Plasma Enhanced Atomic Layer Deposition (PEALD) chamber using a silicon precursor and an oxygen precursor, a first dielectric layer over an upper surface and side surfaces of an active region” and “forming a second dielectric layer over at least the side surfaces of the mask layer and over the active region; and performing an oxidation process, wherein the oxidation process transforms at least portions of the mask layer into a dielectric material having substantially a same material composition as the first dielectric layer or the second dielectric layer” along with other limitations of the claim.
The language of “upper surface and side surfaces of an active region” requires that the active region must be a three-dimensional region, i.e. non-planar region.
The closest prior art are Ching et al. (US 2018/0350969 A1), Kim et al. (US 2017/0033013 A1), Li et al. (US 2019/0189779 A1).
Ching discloses a method for forming a finFET device where the gate dielectric layer (224 in Fig. 2F) has a thick portion on top of the fins but thin portion along the sidewalls of the fins. However, the method does not teach most of the steps such as oxidizing the mask layer.  Kim teaches a method of forming a hybrid device having a high-voltage region and a low-voltage region.  The method includes forming a first oxide layer (122P/A in Fig. 7F) over a set of fins (FA1-2); forming a mask (750 in Fig. 7I) over a first portion (region I in Fig. 7I) of the active region; removing the first oxide layer not covered by the mask layer; forming a second dielectric layer (126A in Fig. 7K).  However, Kim’s method removes the mask after etching the first oxide layer away so there is no step of oxidizing the mask layer. 
Li teaches a method of forming an LDMOS (Figs. 2a-2l of Li) that discloses most of the steps of the claims 1, 21 and/or 27. However, the well region has an upper planar surface, not a three-dimensional structure on such as fin. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822